Dear Mr. Speed:
This responds to your letter of June 22, 1994, requesting an opinion of this office concerning your June 2, 1994 opinion to the Tangipahoa Parish Counsel and Tangipahoa Parish Consolidated Gravity Drainage District No. One.
While your opinion was based upon the review of documents provided by a Mr. Francis concerning the reconstruction and maintenance of a bridge across a drainage canal, our review is limited solely to the three (3) documents attached to your letter.
From our review of your opinion of June 2, 1994, together with the documents you forwarded and your explanation of the factual circumstances, we conclude that your opinion is legally correct.
In the event that there are additional facts or documents which would change the underlying factual circumstances, legal analysis and conclusions might well vary.
Should you develop any further information, please let us know and we will be happy to review the matter again.
Very truly yours,
                              RICHARD P. IEYOUB Attorney General
BY: GARY L. KEYSER, CHIEF Lands and Natural Resources Section RPI/GLK/mm